Exhibit 10.4

 

UNIT PURCHASE AGREEMENT

 

THIS UNIT PURCHASE AGREEMENT, dated as of May 15, 2018 (as it may from time to
time be amended, this “Agreement”), is entered into by and between VectoIQ
Acquisition Corp., a Delaware corporation (the “Company”), and Cowen Investments
LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Company intends to consummate an underwritten initial public
offering (the “Public Offering”) of 20,000,000 units (“Public Units”), with each
such unit consisting of one share of common stock, par value $0.0001 per share
(“Common Stock”), of the Company and one warrant, where each warrant entitles
the holder to purchase one share of Common Stock at an exercise price of $11.50
per share (subject to certain adjustments);

 

WHEREAS, the underwriters for the Public Offering have the option to purchase up
to an additional 3,000,000 Public Units within 45-days of the effectiveness of
the Registration Statement on Form S-1 to be filed in connection with the Public
Offering (the “Registration Statement”), solely to cover over-allotments (the
“Over-Allotment Option”);

 

WHEREAS, the Purchaser wishes to purchase 264,208 units, or up to 296,667 units
if the Over-Allotment Option is exercised in full (the “Private Units”), in a
private placement, as provided herein;

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.                                          Authorization, Purchase and
Sale; Terms of the Private Units.

 

A.                                    Authorization of the Private Units.  The
Company has duly authorized the issuance and sale of the Private Units to the
Purchaser, and the issuance and sale of the securities underlying the Private
Units, including the shares of Common Stock included in the Private Units (the
“Private Shares”), the warrants included in the Private Units (the “Private
Warrants”), as well as, upon proper exercise of the Private Warrants and against
payment therefor, the shares of Common Stock underlying the Private Warrants
(together with the Private Shares, the “Unit Shares”) (the aforenamed underlying
securities, collectively, the “Securities”).

 

B.                                    Purchase and Sale of the Private Units.

 

(i)                                     As payment in full for an initial
tranche of 264,208 Private Units (the “Initial Private Units”) being purchased
under this Agreement, Purchaser shall pay $2,642,080 (the “Purchase Price”), by
wire transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the trust account (the “Trust Account”)
at a financial institution to be chosen by the Company, maintained by
Continental Stock Transfer & Trust Company, acting as trustee, at least one
(1) business day prior to the closing of the Public Offering.

 

(ii)                                  In the event that the Over-Allotment
Option is exercised in full or in part, Purchaser shall purchase up to an
additional 32,459 Private Units (the “Additional Private Units”), in the same
proportion as the amount of the Over-Allotment Option that is then exercised,
and simultaneously with such purchase of Additional Private Units, as payment in
full for the Additional Private Units being purchased hereunder, and at least
one (1) business day prior to such closing of all or any portion of the
Over-Allotment Option, Purchaser shall pay $10.00 per Additional Private Unit,
up to an aggregate amount of $324,590 by wire transfer of immediately available
funds or by such other method as may be reasonably acceptable to the Company, to
the Trust Account.

 

(iii)                               The closing of the purchase and sale of the
Initial Private Units shall take place simultaneously with the closing of the
Public Offering (the “Initial Closing Date”).  The closing of any purchase and
sale of Additional Private Units, if applicable, shall take place simultaneously
with the applicable closing of all or any portion of the Over-Allotment Option
(such closing dates, together with the Initial Closing Date, the “Closing

 

--------------------------------------------------------------------------------


 

Dates” and each, a “Closing Date”).  The closings of the purchase and sale of
the Initial Private Units and the Additional Private Units shall take place at
the offices of Greenberg Traurig, LLP, the MetLife Building, 200 Park Avenue,
New York, New York 10166, or such other place as may be agreed upon by the
parties hereto.

 

C.                                    Description of the Private Units.

 

(i)                                     Each Private Unit shall include one
share of Common Stock and one Private Warrant.  Each Private Warrant shall
entitle the holder to purchase one share of Common Stock at a purchase price of
$11.50 per share (subject to certain adjustments);

 

(ii)                                  The Private Warrants shall have the terms
set forth in a warrant agreement (the “Warrant Agreement”) to be entered into by
the Company and Continental Stock Transfer & Trust Company, acting as warrant
agent, in connection with the Public Offering;

 

(iii)                               At or prior to the time of the Initial
Closing Date, the Company and the Purchaser shall enter into a registration
rights agreement (the “Registration Rights Agreement”) pursuant to which the
Company shall grant certain registration rights to the Purchaser relating to the
Private Units, including the underlying Securities.

 

Section 2.                                          Representations and
Warranties of the Company.  As a material inducement to the Purchaser to enter
into this Agreement and purchase the Private Units, including the underlying
Securities, the Company hereby represents and warrants to the Purchaser that:

 

A.                                    Organization and Corporate Power.  The
Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and is qualified to do business
in every jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on the financial condition, operating
results or assets of the Company.  The Company possesses all requisite corporate
power and authority necessary to carry out the transactions contemplated by this
Agreement and the Warrant Agreement.

 

B.                                    Authorization; No Breach.

 

(i)                                     The execution, delivery and performance
of this Agreement and the transactions contemplated hereby, including the
issuance of the Private Units (and the underlying Securities), have been duly
authorized by the Company as of each of the Closing Dates.  This Agreement
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms.  Upon issuance in accordance with, and payment
pursuant to, the terms of the Warrant Agreement and this Agreement, the Private
Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms.

 

(ii)                                  The execution and delivery by the Company
of this Agreement, and the fulfillment of, and compliance with, the respective
terms hereof by the Company, including the issuance of the Private Units (and
the underlying Securities), do not and will not as of any of the Closing Dates
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s capital stock or
assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to the certificate of incorporation or the bylaws of the Company (each, as in
effect on the date hereof or as may be amended prior to completion of the Public
Offering), or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under United
States federal or state securities laws.

 

C.                                    Title to Securities.  Upon issuance in
accordance with, and payment pursuant to, the terms hereof, the Private Units,
including the Private Warrants, will constitute valid and binding obligations of
the Company, enforceable in accordance with their terms.  Upon issuance in
accordance with, and payment pursuant to, the terms hereof and, as applicable,
the terms of the Warrant Agreement, the Unit Shares, will be duly and validly
issued, fully paid and non-assessable.  Upon issuance in accordance with, and
payment pursuant to, the terms hereof, and, as

 

2

--------------------------------------------------------------------------------


 

applicable, the terms of the Warrant Agreement, the Purchaser will have good
title to the Private Units, including the underlying Securities, free and clear
of all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and under the other agreements contemplated hereby,
(ii) transfer restrictions under federal and state securities laws, and
(iii) liens, claims or encumbrances imposed due to the actions of the Purchaser.

 

D.                                    Governmental Consents.  No permit,
consent, approval or authorization of, or declaration to or filing with, any
governmental authority is required in connection with the execution, delivery
and performance by the Company of this Agreement or the consummation by the
Company of any other transactions contemplated hereby.

 

Section 3.                                          Representations and
Warranties of the Purchaser.  As a material inducement to the Company to enter
into this Agreement and issue and sell the Private Units, including the
underlying Securities, to the Purchaser, the Purchaser hereby represents and
warrants to the Company that:

 

A.                                    Organization and Power.  The Purchaser is
a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware and is qualified to do business
in every jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on the Purchaser’s ability to
purchase the Private Units.  The Purchaser possesses all requisite power and
authority necessary to carry out the transactions contemplated by this Agreement
and the Warrant Agreement.

 

B.                                    Authorization; No Breach.

 

(i)                                     This Agreement constitutes a valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (whether considered in a
proceeding in equity or law).

 

(ii)                                  The execution and delivery by the
Purchaser of this Agreement and the fulfillment of and compliance with the terms
hereof by the Purchaser does not and shall not as of the Closing Dates conflict
with or result in a breach by the Purchaser of the terms, conditions or
provisions of any agreement, instrument, order, judgment or decree to which the
Purchaser is subject.

 

C.                                    Investment Representations.

 

(i)                                     The Purchaser is acquiring the Private
Units, including the underlying Securities, for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)                                  The Purchaser is an “accredited investor”
as such term is defined in Rule 501(a)(3) of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”).

 

(iii)                               The Purchaser understands that the Private
Units, including the underlying Securities, are being offered and will be sold
to it in reliance on specific exemptions from the registration requirements of
the United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations and warranties of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Private Units and the underlying Securities.

 

(iv)                              The Purchaser did not enter into this
Agreement as a result of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act.

 

(v)                                 The Purchaser has been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Private Units, including the
underlying Securities, which have been requested by the Purchaser.  The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company.  The Purchaser understands that its
investment in

 

3

--------------------------------------------------------------------------------


 

the Private Units, and the underlying Securities, involves a high degree of risk
and it has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to the
acquisition of the Private Units and the underlying Securities.

 

(vi)                              The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Private Units, or
the underlying Securities, or the fairness or suitability of the investment in
the Private Units, or the underlying Securities, by the Purchaser nor have such
authorities passed upon or endorsed the merits of the offering of the Private
Units, including the underlying Securities.

 

(vii)                           The Purchaser understands that:  (a) the Private
Units and the underlying Securities have not been and are not being registered
under the Securities Act or any state securities laws, and may not be offered
for sale, sold, assigned or transferred unless (1) in a transaction subsequently
registered thereunder or (2) sold in reliance on an exemption therefrom; and
(b) except as specifically set forth in the Registration Rights Agreement,
neither the Company nor any other person is under any obligation to register the
Private Units or the underlying Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

(viii)                        The Purchaser has such knowledge and experience in
financial and business matters, knowledge of the high degree of risk associated
with investments in the securities of companies in the development stage such as
the Company, is capable of evaluating the merits and risks of an investment in
the Securities and is able to bear the economic risk of an investment in the
Private Units, including the underlying Securities, in the amount contemplated
hereunder for an indefinite period of time.  The Purchaser has adequate means of
providing for its current financial needs and contingencies and will have no
current or anticipated future needs for liquidity which would be jeopardized by
the investment in the Private Units or the underlying Securities.  The Purchaser
can afford a complete loss of its investments in the Private Units and the
underlying Securities.

 

Section 4.                                          Conditions of the
Purchaser’s Obligations.  The obligations of the Purchaser to purchase and pay
for the Private Units are subject to the fulfillment, on or before the
applicable Closing Date, of each of the following conditions:

 

A.                                    Representations and Warranties.  The
representations and warranties of the Company contained in Section 2 shall be
true and correct at and as of the such Closing Date as though then made.

 

B.                                    Performance.  The Company shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the such Closing Date.

 

C.                                    No Injunction.  No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby, which prohibits the consummation
of any of the transactions contemplated by this Agreement or the Warrant
Agreement.

 

D.                                    Warrant Agreement and Registration Rights
Agreement.  The Company shall have entered into a Warrant Agreement with
Continental Stock Transfer and Trust Company, as warrant agent, and the
Registration Rights Agreement, substantially in the form filed as Exhibits 4.4
and 10.7, respectively, to the Registration Statement.

 

E.                                     Insider Letter.  The Company shall have
entered into a letter (the “Insider Letter”) by and among the Purchaser, the
Company and certain other parties, setting forth certain voting agreements,
restrictions on transfer (the “Lock-ups”) and other agreements applicable to the
Securities, substantially in the form filed as Exhibit 10.1 to the Registration
Statement.

 

4

--------------------------------------------------------------------------------


 

Section 5.                                          Conditions of the Company’s
Obligations.  The obligations of the Company to the Purchaser under this
Agreement are subject to the fulfillment, on or before the applicable Closing
Date, of each of the following conditions:

 

A.                                    Representations and Warranties.  The
representations and warranties of the Purchaser contained in Section 3 shall be
true and correct at and as of such Closing Date as though then made.

 

B.                                    Performance.  The Purchaser shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Purchaser on or before such Closing Date.

 

C.                                    No Injunction.  No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby, which prohibits the consummation
of any of the transactions contemplated by this Agreement or the Warrant
Agreement.

 

D.                                    Warrant Agreement and Registration Rights
Agreement.  The Company shall have entered into a Warrant Agreement with
Continental Stock Transfer and Trust Company, as warrant agent, and the
Registration Rights Agreement, substantially in the form filed as Exhibits 4.4
and 10.7, respectively, to the Registration Statement.

 

E.                                     Insider Letter.  The Purchaser shall have
entered into an Insider Letter setting forth certain voting agreements, Lock-ups
and other agreements applicable to the Securities, substantially in the form
filed as Exhibit 10.1 to the Registration Statement.

 

Section 6.                                          Lock-ups.  The Purchaser
acknowledges that the Securities will be subject to the Lock-ups contained in
the Insider Letter. Additionally, the Purchaser acknowledges that the Private
Units, including the underlying Securities, will be deemed compensation by the
Financial Industry Regulatory Authority (“FINRA”) and will therefore be subject
to lock-up for a period of 180 days immediately following the date of
effectiveness of the Registration Statement or commencement of sales of the
Public Offering, subject to certain limited exceptions, pursuant to
Rule 5110(g)(1) of the FINRA Manual. Accordingly, the Private Units, including
the underlying Securities, may not be sold, transferred, assigned, pledged or
hypothecated for 180 days immediately following the effective date of the
Registration Statement except to any underwriter or selected dealer
participating in the Public Offering and the bona fide officers or partners of
the Purchaser and any such participating underwriter or selected dealer nor may
they be the subject of any hedging, short sale, derivative, put or call
transaction that would result in the economic disposition of the securities by
any person during such 180-day period.

 

Section 7.                                          Termination.  This Agreement
may be terminated by the Company or the Purchaser at any time after June 30,
2018 upon written notice to the other party hereto if the closing of the Public
Offering does not occur prior to such date.

 

Section 8.                                          Survival of Representations
and Warranties.  All of the representations and warranties contained herein
shall survive the Closing Dates.

 

Section 9.                                          Definitions.  Terms used but
not otherwise defined in this Agreement shall have the meaning assigned to such
terms in the Registration Statement.

 

Section 10.                                   Miscellaneous.

 

A.                                    Successors and Assigns.  Except as
otherwise expressly provided herein, all covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors of the parties hereto whether so
expressed or not.  Notwithstanding the foregoing

 

5

--------------------------------------------------------------------------------


 

or anything to the contrary herein, the parties may not assign this Agreement,
other than assignments by the Purchaser to affiliates thereof.

 

B.                                    Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of this Agreement.

 

C.                                    Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, none of which need contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same agreement.

 

D.                                    Descriptive Headings; Interpretation.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation.

 

E.                                     Governing Law.  This Agreement shall be
deemed to be a contract made under the laws of the State of New York and for all
purposes shall be construed in accordance with the internal laws of the State of
New York.

 

F.                                      Amendments.  This Agreement may not be
amended, modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto.

 

[Signature page to follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

VECTOIQ ACQUISITION CORP.

 

 

 

/s/ Stephen Girsky

 

Name: Stephen Girsky

 

 

 

Title: President and Chief Executive Officer

 

 

 

COWEN INVESTMENTS LLC

 

 

 

/s/ Stephen Lasota

 

Name: Stephen Lasota

 

 

 

Title: Chief Financial Officer

 

Signature page to Unit Purchase Agreement (Cowen Investments LLC)

 

7

--------------------------------------------------------------------------------